                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 MICHAEL J. BEAUTYMAN and MICHAEL              :          CIVIL ACTION
 J. BEAUTYMAN FAMILY LIMITED                   :
 PARTNERSHIP,                                  :
                                               :
                            Plaintiffs,        :          No. 17-5804
                                               :
                       v.                      :
                                               :
 GENERAL INSURANCE COMPANY OF                  :
 AMERICA,                                      :
                                               :
                 Defendant/Cross-Claimant,     :
                                               :
 DAVID LAURENT, a/k/a, DAVID J.                :
 LEHARVEO,                                     :
                                               :
                Defendant/Cross-Defendant.     :
                                               :

                                          ORDER

              AND NOW, this 11th day of June, 2019, upon consideration of Defendant

General Insurance Company of America’s (“GICA”) Motion for Summary Judgment and

Plaintiffs Michael J. Beautyman and Michael J. Beautyman Family Limited Partnership’s

Response in Opposition, it is hereby ORDERED that GICA’s Motion (Doc. No. 32) is

GRANTED.

       IT IS FURTHER ORDERED that the claims against GICA are DISMISSED WITH

PREJUDICE.

                                                   BY THE COURT:



                                                   /s/ Robert F. Kelly
                                                   ROBERT F. KELLY
                                                   SENIOR JUDGE
